—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated September 15, 1998, which denied his motion to restore an action, which had been dismissed pursuant to CPLR 3404, to the trial calendar.
Ordered that the order is affirmed, with costs.
“A party seeking to restore a case to the trial calendar after it has been dismissed pursuant to CPLR 3404 must demonstrate the merits of the case, a reasonable excuse for the delay, the absence of an intent to abandon the matter, and the lack of prejudice to the nonmoving party” (Civello v Grossman, 192 AD2d 636). All four requirements must be met. Here, the plaintiff failed to demonstrate the existence of a meritorious cause of action (see, Burgos v Aqueduct Realty Corp., 92 NY2d 544; Cook v New York City Hous. Auth., 248 AD2d 501). Therefore, the Supreme Court properly denied his motion to restore the action to the trial calendar. O’Brien, J. P., Krausman, Florio and Feuerstein, JJ., concur.